Exhibit 10(e)(viii)

SUPPLEMENT to employment Agreement

This SUPPLEMENT to the Employment Agreement by and between Schering-Plough
Corporation, a New Jersey corporation (the "Company"), and Richard W. Zahn (the
"Executive"), dated as of October 24, 1995 and amended as of September 28, 1999
and January 1, 2002 (as amended, the "Employment Agreement"), is dated as of the
1st day of January, 2002. Capitalized terms used but not defined in this
Supplement have the meanings given to them in the Employment Agreement.

The Board of Directors of the Company has determined that it would be
detrimental to the interests of the Company and its shareholders if the
Executive were to terminate his employment during the term of this Supplement,
particularly if the Executive were to engage in activities competitive with the
Company. Therefore, the Board has determined to offer to the Executive, and the
Executive has agreed, to enter into this Supplement in order to enhance the
incentives for the Executive to remain in the employ of the Company and to
refrain from such competition.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 1. Term. The term of this Supplement (the "Term of this Supplement") shall
    begin on January 1, 2002 and expire on December 31, 2005; provided, that the
    Term of this Supplement shall in any event expire immediately before the
    Effective Date of the Employment Agreement (as defined therein). From and
    after the expiration of the Term of this Supplement, the Employment
    Agreement shall remain in effect, without regard to the amendments thereto
    made by this Supplement except as specifically provided below, unless the
    Employment Agreement has been sooner terminated in accordance with its
    terms.
 2. Procedures for Termination of Employment. The following provisions shall
    apply in the event of a termination of the Executive's employment during the
    Term of this Supplement.
     a. Death or Disability. The Executive's employment shall terminate
        automatically upon the Executive's death during the Term of this
        Supplement. If the Company determines in good faith that the Disability
        of the Executive has occurred during the Term of this Supplement
        (pursuant to the definition of Disability set forth below), it may give
        to the Executive written notice in accordance with Section 9(b) below of
        its intention to terminate the Executive's employment. In such event,
        the Executive's employment with the Company shall terminate effective on
        the 30th day after receipt of such notice by the Executive (the
        "Disability Effective Date"), provided that, within the 30 days after
        such receipt, the Executive shall not have returned to full-time
        performance of the Executive's duties. For purposes of this Supplement,
        "Disability" shall mean the absence of the Executive from the
        Executive's duties with the Company on a full-time basis for 180
        consecutive business days as a result of incapacity due to mental or
        physical illness which is determined to be total and permanent by a
        physician selected by the Company or its insurers and acceptable to the
        Executive or the Executive's legal representative.
     b. Cause. The Company may terminate the Executive's employment during the
        Term of this Supplement for Cause or without Cause. For purposes of this
        Supplement, "Cause shall mean:
         i.   the willful and continued failure of the Executive to perform
              substantially the Executive's duties with the Company or one of
              its affiliated companies (other than any such failure resulting
              from incapacity due to physical or mental illness), after a
              written demand for substantial performance is delivered to the
              Executive by the Board or the Chief Executive Officer of the
              Company which specifically identifies the manner in which the
              Board or Chief Executive Officer believes that the Executive has
              not substantially performed the Executive's duties, or
         ii.  the willful engaging by the Executive in illegal conduct or gross
              misconduct which is materially and demonstrably injurious to the
              Company, or
         iii. the conviction of the Executive of a felony involving moral
              turpitude.
    
        For purposes of this provision, no act or failure to act, on the part of
        the Executive, shall be considered "willful" unless it is done, or
        omitted to be done, by the Executive in bad faith or without reasonable
        belief that the Executive's action or omission was in the best interests
        of the Company. Any act, or failure to act, based upon authority given
        pursuant to a resolution duly adopted by the Board or upon the
        instructions of the Chief Executive Officer or a senior officer of the
        Company or based upon the advice of counsel for the Company shall be
        conclusively presumed to be done, or omitted to be done, by the
        Executive in good faith and in the best interests of the Company.
    
     c. Good Reason. The Executive's employment may be terminated by the
        Executive for Good Reason or without Good Reason. For purposes of this
        Supplement, "Good Reason" shall mean:
         i.  the assignment to the Executive of any duties that are materially
             inconsistent with the Executive's education, training and
             experience, or that result in a significant diminution in the
             Executive's status or title, it being understood that a change in
             the person to whom the Executive reports does not constitute "Good
             Reason"; or
         ii. any significant reduction by the Company of the Executive's
             compensation, unless such reduction was part of a reduction
             approved by the Company's Board of Directors (or a Committee
             thereof) for one or more employees in addition to the Executive;
    
        in either case which the Company fails to cure within 20 business days
        after receiving notice thereof from the Executive.
    
     d. Notice of Termination. Any termination by the Company for Cause, or by
        the Executive for Good Reason, shall be communicated by Notice of
        Termination to the other party hereto given in accordance with Section
        9(b) below. For purposes of this Supplement, a "Notice of Termination"
        means a written notice which (i) indicates the specific termination
        provision in this Supplement relied upon, (ii) to the extent applicable,
        sets forth in reasonable detail the facts and circumstances claimed to
        provide a basis for termination of the Executive's employment under the
        provision so indicated and (iii) if the Date of Termination (as defined
        below) is other than the date of receipt of such notice, specifies the
        termination date (which date shall be not more than thirty days after
        the giving of such notice). The failure by the Executive or the Company
        to set forth in the Notice of Termination any fact or circumstance which
        contributes to a showing of Good Reason or Cause shall not waive any
        right of the Executive or the Company, respectively, hereunder or
        preclude the Executive or the Company, respectively, from asserting such
        fact or circumstance in enforcing the Executive's or the Company's
        rights hereunder.
     e. Date of Termination. "Date of Termination" means (i) if the Executive's
        employment is terminated by the Company for Cause, or by the Executive
        for Good Reason, the date of receipt of the Notice of Termination or any
        later date specified therein, as the case may be, (ii) if the
        Executive's employment is terminated by the Company other than for Cause
        or Disability, the Date of Termination shall be the date on which the
        Company notifies the Executive of such termination and (iii) if the
        Executive's employment is terminated by reason of death or Disability,
        the Date of Termination shall be the date of death of the Executive or
        the Disability Effective Date, as the case may be.

 3. Obligations of the Company upon Termination of Employment. (a) Good Reason;
    Other Than for Cause, Death or Disability. If, during the Term of this
    Supplement, the Company shall terminate the Executive's employment other
    than for Cause or Disability or the Executive shall terminate employment for
    Good Reason:
         i.  The Company shall pay to the Executive in a lump sum in cash within
             30 days after the Date of Termination the aggregate of the
             following amounts:
              A. the sum of (1) the Executive's Annual Base Salary through the
                 Date of Termination to the extent not theretofore paid, (2) the
                 product of (x) the Highest Annual Bonus and (y) a fraction, the
                 numerator of which is the number of days in the current fiscal
                 year through the Date of Termination, and the denominator of
                 which is 365 and (3) any compensation previously deferred by
                 the Executive (together with any accrued interest or earnings
                 thereon) and any accrued vacation pay, in each case to the
                 extent not theretofore paid (the sum of the amounts described
                 in clauses (1), (2), and (3) shall be hereinafter referred to
                 as the "Accrued Obligations"); and
              B. the amount equal to the product of (1) the lesser of (x) three
                 and (y) the number of days after the Date of Termination and on
                 or before the Executive's 65th birthday, divided by 365, times
                 (2) the sum of (A) the Executive's Annual Base Salary, (B) the
                 Highest Annual Bonus and (C) the highest contributions made
                 under the Company's Employees' Profit Sharing Incentive Plan
                 and the Company's Profit Sharing Benefits Equalization Plan or
                 any successor or replacement plans thereto, for any of the
                 three calendar years preceding the Date of Termination.
        
         ii. Notwithstanding anything to the contrary in any employee pension
             benefit plan or any supplemental or excess employee pension benefit
             plan of the Company (including without limitation the Retirement
             Plan, the SERP, the Company's Retirement Benefits Equalization Plan
             (the "BEP") or any successor or replacement plan thereto), all
             benefits payable to the Executive under any supplemental or excess
             employee pension benefit plan of the Company (including without
             limitation the SERP, the BEP or any successor or replacement plan
             thereto) shall not be reduced by any "reduction factors" or similar
             formulae or otherwise because such benefits are payable prior to a
             specified age or because the Executive has not yet reached a
             specified age (including, without limitation, the Executive's
             earliest or normal retirement age under the terms of the relevant
             plan). This Section 3(a)(ii) shall survive until December 31, 2005
             notwithstanding any earlier termination of the Term of this
             Supplement pursuant to the proviso of the first sentence of Section
             1 hereof.
    
     a. Other Terminations. If, during the Term of this Supplement, the
        Executive's employment is terminated by reason of the Executive's death
        or Disability, by the Company for Cause or by the Executive without Good
        Reason, the Company shall have no further obligations to the Executive
        or his legal representatives under this Supplement.
     b. Consequences of Expiration of the Term of this Supplement. If the
        Executive's employment terminates for any reason during the Term of this
        Supplement, the provisions of this Section 3 shall survive the
        expiration of the Term of this Supplement to the extent they remain
        applicable in accordance with their terms.

 4. Confidential Information and Competitive Conduct. (a) Confidential
    Information. The Employee shall hold in a fiduciary capacity for the benefit
    of the Company all secret or confidential information, knowledge or data
    relating to the Company or any of its affiliated companies, and their
    respective businesses, which shall have been obtained by the Employee during
    the Employee's employment by the Company or any of its affiliated companies
    and which shall not be or become public knowledge (other than by acts by the
    Employee or representatives of the Employee in violation of this Agreement).
    After termination of the Employee's employment with the Company, the
    Employee shall not, without the prior written consent of the Company, or as
    may otherwise be required by law or legal process, communicate or divulge
    any such information, knowledge or data to anyone other than the Company and
    those designated by it.
     b. Competitive Conduct. During the Noncompetition Period (as defined
        below), the Executive shall not, without the prior written consent of
        the Board, engage in or become associated with a Competitive Activity.
        For purposes of this Section 4(b): (i) the "Noncompetition Period" means
        (A) the period during which the Executive is employed by the Company,
        plus (B) two years following any termination of employment during the
        Term of this Supplement by the Company for Cause or by the Executive
        without Good Reason; (ii) a "Competitive Activity" means any business or
        other endeavor that is engaged in research, development and/or sale of
        human and/or animal pharmaceutical products, in any county of any state
        of the United States or any other country; and (iii) the Executive shall
        be considered to have become "associated with a Competitive Activity" if
        the Executive becomes directly or indirectly involved as an owner,
        principal, employee, officer, director, independent contractor,
        representative, stockholder, financial backer, agent, partner, advisor,
        lender, or in any other individual or representative capacity with any
        individual, partnership, corporation or other organization that is
        engaged in a Competitive Activity. Notwithstanding the foregoing, the
        Executive may make and retain investments during the Noncompetition
        Period which do not constitute a controlling interest of any entity
        engaged in a Competitive Activity, if such investment is made on a
        passive basis and the Executive does not act as an employee, officer,
        director, independent contractor, representative, agent or advisor with
        respect to such entity and so long as the making or retaining of such
        investment is not contrary to the best interests of the Company.
     c. Enforcement. The Executive acknowledges and agrees that: (i) the purpose
        of the foregoing covenants is to protect the goodwill, trade secrets and
        other confidential information of the Company; (ii) because of the
        nature of the business in which the Company and its affiliated companies
        are engaged and because of the nature of the confidential information to
        which the Executive has access, it would be impractical and excessively
        difficult to determine the actual damages of the Company and its
        affiliated companies in the event the Executive breached any of the
        covenants of this Section 4; and (iii) remedies at law (such as monetary
        damages) for any breach of the Executive's obligations under this
        Section 4 would be inadequate. The Executive therefore agrees and
        consents that if he commits any breach of a covenant under this Section
        4 or threatens to commit any such breach, the Company shall have the
        right (in addition to, and not in lieu of, any other right or remedy
        that may be available to it) to temporary and permanent injunctive
        relief from a court of competent jurisdiction, without posting any bond
        or other security and without the necessity of proof of actual damage.
        With respect to any provision of this Section 4 finally determined by a
        court of competent jurisdiction to be unenforceable, the Executive and
        the Company hereby agree that such court shall have jurisdiction to
        reform this Agreement or any provision hereof so that it is enforceable
        to the maximum extent permitted by law, and the parties agree to abide
        by such court's determination. If any of the covenants of this Section 4
        are determined to be wholly or partially unenforceable in any
        jurisdiction, such determination shall not be a bar to or in any way
        diminish the Company's right to enforce any such covenant in any other
        jurisdiction.
     d. No Offset. In no event shall an asserted violation of the provisions of
        this Section 4 constitute a basis for deferring or withholding any
        amounts otherwise payable to the Employee under this Supplement.
     e. Consequences of Expiration of the Term of this Supplement. The
        provisions of this Section 4 shall survive the expiration of the Term of
        this Supplement to the extent they remain applicable in accordance with
        their terms, provided that Section 4(b) shall terminate and be of no
        further force or effect as of the Effective Date.

 5. Non-exclusivity of Rights. Nothing in this Supplement shall prevent or limit
    the Executive's continuing or future participation in any plan, program,
    policy or practice provided by the Company or any of its affiliated
    companies and for which the Executive may qualify, nor, subject to Section
    9(f), shall anything herein limit or otherwise affect such rights as the
    Executive may have under any contract or agreement with the Company or any
    of its affiliated companies. Amounts which are vested benefits or which the
    Executive is otherwise entitled to receive under any plan, policy, practice
    or program of or any contract or agreement with the Company or any of its
    affiliated companies at or subsequent to the Date of Termination shall be
    payable in accordance with such plan, policy, practice or program or
    contract or agreement except as explicitly modified by this Supplement.
    Notwithstanding the foregoing, if the Executive receives payments and
    benefits pursuant to Section 3(a) of this Supplement, the Executive shall
    not be entitled to any severance pay or benefits under any severance plan,
    program or policy of the Company or any of its affiliated companies, unless
    otherwise specifically provided therein in a specific reference to this
    Supplement.
 6. No Mitigation; Legal Fees. In no event shall the Executive be obligated to
    seek other employment or take any other action by way of mitigation of the
    amounts payable to the Executive under any of the provisions of this
    Supplement and such amounts shall not be reduced whether or not the
    Executive obtains other employment. The Company agrees to reimburse the
    Executive, to the full extent permitted by law, for all legal fees and
    expenses which the Executive may reasonably incur as a result of any contest
    (regardless of the outcome thereof) by the Company, the Executive or others
    of the validity or enforceability of, or liability under, any provision of
    this Supplement or any guarantee of performance thereof (including as a
    result of any contest by the Executive about the amount of any payment
    pursuant to this Supplement); provided, that no such reimbursement shall be
    required if the trier of fact in such contest determines that the
    Executive's position was frivolous or maintained in bad faith. The
    provisions of this Section 6 shall survive the expiration of this Supplement
    to the extent they remain applicable in accordance with their terms.
 7. Definitions. For purposes of this Supplement, the following terms shall have
    the meanings provided below:
     a. Annual Base Salary: the annual rate of the Executive's base salary, as
        in effect immediately before the Date of Termination, but disregarding
        any reduction in such base salary resulting from any action constituting
        "Good Reason" as defined in Section 2(c) above.
     b. Annual Bonus: a bonus paid or payable under the Company's Executive
        Incentive Plan, or any comparable bonus under any predecessor or
        successor plan, including any bonus or portion thereof which has been
        earned but deferred.
     c. Highest Annual Bonus: the Executive's highest Annual Bonus for the last
        three full fiscal years prior to the Date of Termination (annualized in
        the event that the Executive was not employed by the Company for the
        whole of any such fiscal year).
     d. Retirement Plan: the Company's qualified defined benefit retirement
        plan.
     e. SERP: all excess or supplemental retirement plans in which the Executive
        participates, collectively.
     f. Welfare Benefits: all benefits under the welfare benefit plans,
        practices, policies and programs provided by the Company and its
        affiliated companies (including, without limitation, medical,
        prescription, dental, disability, employee life, group life, accidental
        death and travel accident insurance plans and programs) to the Executive
        or other peer executives of the Company and its affiliated companies.

 8. Successors.
     a. This Supplement is personal to the Executive and without the prior
        written consent of the Company, shall not be assignable by the Executive
        otherwise than by will or the laws of descent and distribution. This
        Supplement shall inure to the benefit of, and be enforceable by, the
        Executive's legal representatives.
     b. This Supplement shall inure to the benefit of, and be binding upon the
        Company and its successors and assigns.
     c. The Company shall require any successor (whether direct or indirect, by
        purchase, merger, consolidation or otherwise) to all or substantially
        all of the business and/or assets of the Company to assume expressly and
        agree to perform this Supplement in the same manner and to the same
        extent that the Company would be required to perform it if no such
        succession had taken place. As used in this Supplement, "Company" shall
        mean the Company as hereinbefore defined and any successor to its
        business and/or assets as aforesaid which assumes and agrees to perform
        this Supplement by operation of law, or otherwise.

 9. Miscellaneous.
     a. This Supplement shall be governed by and construed in accordance with
        the laws of the State of New Jersey, without reference to principles of
        conflict of laws. The captions of this Supplement are not part of the
        provisions hereof and shall have no force or effect. This Supplement may
        not be amended or modified otherwise than by a written agreement
        executed by the parties hereto or their respective successors and legal
        representatives.
     b. All notices and other communications hereunder shall be in writing and
        shall be given by hand delivery to the other party or by registered or
        certified mail, return receipt requested, postage prepaid, addressed as
        follows:
    
        If to the Executive
    
        :
    
        
    
        Mr. Richard W. Zahn
    
        (Home Address in signed original)
    
        If to the Company
    
        :
    
        
    
        Schering-Plough Corporation
        2000 Galloping Hill Road
        Kenilworth, New Jersey 07033
        Attention: General Counsel
    
        or to such other address as either party shall have furnished to the
        other in writing in accordance herewith. Notice and communications shall
        be effective when actually received by the addressee.
    
     c. The invalidity or unenforceability of any provision of this Supplement
        shall not affect the validity or enforceability of any other provision
        of this Supplement.
     d. The Company may withhold from any amounts payable under this Supplement
        such Federal, state, local or foreign taxes as shall be required to be
        withheld pursuant to any applicable law or regulation.
     e. The Executive's or the Company's failure to insist upon strict
        compliance with any provision of this Supplement or the failure to
        assert any right the Executive or the Company may have hereunder,
        including, without limitation, the right of the Executive to terminate
        employment for Good Reason pursuant to Section 2(c) of this Supplement,
        shall not be deemed to be a waiver of such provision or right or any
        other provision or right of this Supplement.
     f. The Executive and the Company acknowledge that this Supplement
        supersedes any prior agreement between the parties with respect to the
        subject matter hereof, other than the Employment Agreement.

IN WITNESS WHEREOF, the Executive and, pursuant to the authorization from its
Board of Directors, the Company, have caused this Supplement to be executed as
of the day and year first above written.

 




Richard W. Zahn



SCHERING-PLOUGH CORPORATION

By:
Richard Jay Kogan
Chairman of the Board and
Chief Executive Officer